Mr. Justice Holdom delivered the opinion of the court. 5. Prostitution, § 3a*—when information charging defendant with being an inmate of house of ill fame sufficient. On the contention that an information charging defendant with being an inmate of a house of ill fame does not charge that such act is unlawful, held it is sufficient if the charge is in the language of the statute and the statute made the act charged unlawful. 6. Prostitution, § 4*—when evidence presumed to sustain charge in information. Where the evidence in a prosecution for being an inmate of a house of ill fame is not in the record before the court of review, all intendments must be indulged necessary to sustain the charge in the information. 7. Appeal and error, § 198*—lack of jurisdiction of Appellate Court in constitutional matters. The Appellate Court has no jurisdiction to determine constitutional questions. 8. Appeal and error, § 1265*—when Appellate Court will presume statute constitutional. The Appellate Court will presume that a criminal statute is constitutional, as it has no jurisdiction over constitutional questions. 9. Appeal and error, § 1718*—when constitutional question waived. Where the constitutionality of a criminal statute is involved, the review should be prosecuted to the Supreme Court, and seeking a review by the Appellate Court waives any constitutional question which might otherwise be raised. 10. Costs, § 122*—when culprit may be sent to House of Correction for nonpayment of costs. Hurd’s Rev. St., ch. 38, sec. 452 (J. & A. jf 4152), authorizes imprisonment for the nonpayment of fines or costs, and section 448 of such chapter (J. & A. If 4148) provides that where jail sentences may be imposed upon defendants, the court may send the culprit to the House of Correction. 11. Criminal law, § 391*—how statute authorizing working out fine and costs in House of Correction construed. Hurd’s Rev. St., ch. 38, sec. 448, (J. & A. If 4148) providing that the fine and costs imposed on a culprit sentenced to the House of Correction for nonpayment of such fine and costs may be “worked out” at the rate of $1.50 per day, is in the interest of the convicted person, as it minimizes his term of imprisonment.